internal_revenue_service number release date index number ----------------------------- ------------------------------ --------------------------------------------------------------- -------- ------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-121165-09 date date legend taxpayer --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- ----------------------------------------------------------------------- state a b c -------------- ---------------- ---------------- dear ------------------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmers’ cooperative organized as a cooperative corporation under state a law and is a farmers’ cooperative under sec_521 of the code taxpayer is a marketing_cooperative serving farmers producing ---------- farm products - principally b c ---------------------------------------------------------------------and -------crops plr-121165-09 during taxpayer’s sales were approximately dollar_figure---------------- and it now markets ---------- food products for approximately --------farmer members taxpayer defines its mission in the following terms the purpose of our co-op coop is to create and operate a marketing_cooperative which promotes regional farm diversity and economic stability by means of ---------- agricultural methods and the sale of ---------------------- products cooperatively market the finest in ----------------------products produced exclusively by our family of farmers market nutritious wholesome food as directly as possible to our customers encourage a farming future that emphasizes ecological diversity and economic sustainability enable a healthy human livelihood by providing quality employment cooperation ---------- education and community growth practice environmental awareness and cooperative principles in all aspects of production handling marketing and operations promote a respect for the dignity and interdependence of human animal plant soil and global life from taxpayer’s --------annual report taxpayer operates using separate pools for the principal -----------products it markets for its members taxpayer’s b pool is by far its largest accounting for ---------- percent of--------sales next largest is taxpayer’s c pool accounting for -- percent of ---- ------- sales taxpayer’s remaining pools - ----------------------------------------------------------- ---------------------------------------------------------------------------------------------------------crops - together account for the remaining -- percent of sales taxpayer sells some of its members’ -----------band crops in bulk form without processing however taxpayer’s focus is on processing of its members’ ---------- farm products into value-added products eg ----------------- b --------------------- ------------------ ------------ ---------- --------- ---------- ---------- ---------- ------products ---------- -------and ------ ---------- manufacturing ingredients and then marketing the resulting food products most of the processing is outsourced to third parties occurring under the supervision of taxpayer and in accordance with the specifications established by taxpayer plr-121165-09 taxpayer currently markets over-------different products manufactured in over --- contracted manufacturing plants and ------plants owned and operated by taxpayer taxpayer’s sales team promotes and sells the products across the united_states over half of taxpayer’s sales are of products bearing taxpayer’s ------------------------------------- ------------------------------------------------------------------------------------------------------------------- - --------- label and ----------------------label taxpayer also makes sales of products bearing private labels and sales of unbranded products eg ingredients to be used by food manufacturers in their own products taxpayer is organized and operated on a cooperative basis as a marketing_cooperative it accounts for its earnings on the basis of pools for each of the principal --- -----------farm products it markets for its members it currently has ----------pools - b c -- ------------------------------------ and--------crops farmer members of taxpayer participate in one or more of its pools prior to the beginning of the year taxpayer establishes the amount that it will pay to its members for their ---------- b and other ---------- products for the upcoming year taxpayer refers to this amount as the pay price it pays that amount to members at the time of delivery or soon after delivery throughout the year in this ruling payments to members of the pay price for their -----------b are referred to as b checks and payments to members of the pay price for other ---------- farm products including -------------------------------- are referred to generically as crop payments after the end of the year taxpayer determines its net_earnings for the year if a profitability target is met a portion of taxpayer’s net_earnings in excess of the target is contributed to taxpayer’s sec_401 plan for employees and a portion is contributed to community charities then after setting aside an amount for dividends and an amount for reasonable reserves all remaining net_earnings are paid to members as patronage_dividends the focus of this ruling is on the amounts paid to members and nonmember patrons for their -----------b and crops in the form of b checks and crop payments taxpayer is asking for confirmation that such payments qualify as per-unit retain allocations paid in money as that term is used in sec_1382 of the code taxpayer is also asking for confirmation that for purposes of computing its sec_199 domestic_production_deduction taxpayer’s qualified_production_activities_income qpai and taxable_income should pursuant to sec_199 be computed without regard to any deduction for such payments taxpayer is organized as a cooperative corporation pursuant to the state a cooperative association act chapter ----- of the state a statutes the act as is typical for state cooperative statutes section ----------of the act authorizes cooperative associations organized under the act to enter into marketing contracts with members in which the members agree to sell market or deliver all or any specified part of products plr-121165-09 produced or to be produced either by the member or under the member’s control to or through the association or any facilities furnished by it taxpayer enters into contracts with its members that obligate them to sell their ---------- crops to taxpayer and obligate taxpayer to pay them for their crops in accordance with its pay programs section ----------of the act provides rules for the apportionment and distribution of proceeds by associations organized under the act it begins by directing that at least once annually the directors shall determine and distribute the net_proceeds of the association in the manner described in the section for this purpose amounts paid to members of a cooperative for their products are treated as a deduction in arriving at net_proceeds section --------------of the act defines net_proceeds as the total_proceeds less a all operating_expenses and costs b the cost of supplies commodities equipment and other_property or services procured or sold for patrons c the cost of services performed for patrons d all taxes and all other expenses e reasonable and necessary reserves for depreciation depletion and obsolescence of physical property doubtful accounts and other valuation reserves all of which shall be established in accordance with usual and customary accounting practices emphasis added section --------------of the act provides that net_proceeds may be used i to pay dividends on capital stock as authorized in the association’s articles of incorporation ii to pay compensation to officers or employees or both and iii to provide for an educational fund to be used for teaching or promoting cooperative organization or principles section --------------of the act provides that unless the association’s articles of incorporation or bylaws otherwise expressly provide none of the remainder of the net_proceeds shall constitute income of the cooperative the remainder shall be distributed and paid to patrons whether members or not as follows a reasonable reserves for necessary purposes may be created which shall be credited to patrons in accordance with the ratio which their patronage bears to total patronage plr-121165-09 b all the remainder of the net_proceeds shall be distributed and paid to patrons in accordance with the ratio which their patronage bears to total patronage c there shall be no distinction between the persons entitled thereto but such reserves and distributions may be based upon business done with particular departments or in particular commodities supplies or services or upon classification of business according to the type or nature thereof section --------------of the act provides that the distribution to patrons may be made in cash property a broad range of written notices of allocation or in any combination thereof taxpayer’s third amended and restated articles of incorporation articles of incorporation provide that the business and activities of this corporation shall be conducted on a cooperative basis article ii sec_2_1 they state that taxpayer is organized to create a marketing_cooperative which promotes regional farm diversity and economic stability by means of ---------- agricultural methods and the sale of ----------------------products article ii sec_2_1 taxpayer is organized on a stock basis it has ------classes of stock class a stock is membership stock only members may own class a stock in order to eligible for membership a person must be a producer of agricultural products or an association of such producers article iv sec_4 a class a stock is the only class of stock with voting rights because each member of taxpayer owns one share and only one share of class a stock taxpayer is organized on a one-member one-vote basis article iv sec_4 a new members pay dollar_figure--- for a share of class a stock no dividends are paid on shares of class a stock article iv sec_4 b on liquidation holders of class a stock have a fourth preference to receive an amount equal to the consideration for which the stock was issued ie dollar_figure--- and no more article vi if a person ceases to be eligible to own class a stock taxpayer has the right to redeem the person’s share of class a stock for the consideration the member paid for the share or to convert the share into a nonvoting certificate of interest or other nonvoting equity article iv sec_4 taxpayer regularly reviews its stock ownership rolls for class a stock and terminates members who have failed to patronize taxpayer for a period of one year or more to assure compliance with the substantially_all test of sec_521 of the code the remaining classes of stock ------------------------------------------------------------------ -------------------- do not have membership voting rights each class has dividend rights not to exceed -- percent per annum as specified in the articles of incorporation article plr-121165-09 iv on liquidation each class has a liquidation preference specified in the articles of incorporation to receive an amount equal to the par_value of such shares or book_value whichever is lower plus any unpaid dividends declared thereon and no more article vi the ------------------------------------ classes of stock are designed for different purposes taxpayer has a base capital plan which generally requires members to purchase stock in taxpayer in an amount equal to -----percent of their annual base gross_income from sales through taxpayer ---------- stock is used for this purpose ---- ------------------------------- is used for the noncash portion of patronage_dividends class - ------------------------------------------------- are investment stock which is sold to --------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------- taxpayer markets only products raised by members and other producers as that term is used in sec_521 of the code almost all --- percent of the products that taxpayer markets are raised by member producers producers of agricultural products who patronize taxpayer but are not eligible to be a member and class a stockholder may nevertheless conduct business with taxpayer on a patronage basis as a nonmember patron article iv sec_4 business with nonmember producers who are entitled to share in patronage_dividends accounts for the remaining ---percent of the products that taxpayer markets as required by sec_521 taxpayer treats nonmember patrons in the same manner as member patrons except that nonmember patrons do not have voting rights because taxpayer deals with nonmember patrons on a patronage basis the b checks and crop payments that are the subject of this ruling_request include both amounts paid to members and amounts paid to nonmember patrons article v of the articles of incorporation provides general rules governing the allocation and distribution of earnings the net_income of this cooperative in excess of dividends on equity_capital and additions to reserves shall be distributed to members and nonmember patrons annually or more often on the basis of patronage and the records of this cooperative may show the interest of members and nonmember patrons in the reserve net_income may be accounted for and distributed on the basis of allocation units that may be functional divisional departmental geographic or otherwise net_income may be distributed in cash capital stock credits allocated patronage equities revolving fund certificates securities of this cooperative other_securities or any combination thereof the foregoing provisions of this article shall be implemented as more particularly provided in the bylaws of this cooperative plr-121165-09 article vii of taxpayer’s by-laws provides a detailed description of the determination and distribution of its net_earnings section dollar_figure of the by-laws begins with a general description of how taxpayer operates on a cooperative basis ---------------------------------------------------- this cooperative shall be operated upon the cooperative basis in carrying out its business within the scope of the powers and purposes defined in the articles of incorporation accordingly the net_income of this cooperative in excess of amounts credited by the board_of directors to capital reserves and the amounts of dividends if any paid with respect to equity_capital shall be accounted for and distributed annually on the basis of allocation units as authorized by the board_of directors as provided in this bylaw section dollar_figure of the by-laws authorizes the board_of directors to establish allocation units on a reasonable and equitable basis for use in allocating patronage income section dollar_figure of the by-laws provides that e ach distinct pool of taxpayer is an allocation unit as described above taxpayer has established the ----------- commodity pools section dollar_figure of the by-laws provides for the determination of the patronage net_income or loss of each allocation unit or pool the determination begins by identifying the revenues of each unit then the various specified items including b checks and crop payments are subtracted in determining patronage net_income or loss of the pool less all expenses and costs of goods or services directly attributable to goods or services marketed or procured for patrons of the allocation unit less an equitably apportioned share of all other expenses or losses attributable to this cooperative’s patronage business dividends on equity_capital and distributable_net_income from patronage business that is credited to the capital reserve pursuant to section emphasis added section dollar_figure of the by-laws then provides that the net_income of an allocation unit from patronage business for each fiscal_year shall be allocated among the patrons of the allocation unit in the ratio that the quantity or value of the business done with or for such patron bears to the quantity or value of the business done with or for all patrons of the allocation unit section dollar_figure of the by-laws provides that amounts so allocated shall be distributed to patrons as a patronage refund this ruling relates to the status of payments made by taxpayer to members and nonmember patrons for the ---------- crops that are marketed on a cooperative basis taxpayer’s most significant activity is marketing ---------- b and ---------- b products through the b pool each farmer that is a member of the b pool enters into a taxpayer plr-121165-09 cooperative b member agreement that agreement outlines the terms and conditions under which taxpayer will purchase and market ---------- b produced by the farmer in sec_2 of the membership agreement the farmer pledges all ---------- b production to the cooperative and assigns all rights to proceeds from sales of the b products the assignment of proceeds language is included in the agreement to prevent members from selling their b to others in violation of the member agreement the act provides that if a cooperative contract contains such language any person who accepts or receives such product from the member is bound by such assignment after receiving written notice from the association or the member or the amount and duration of this assignment section --------------of the act thus this language is intended to provide taxpayer the remedy provided by state a law if a member attempts to deliver his products to someone else in violation of his or her pledge of all -----------b production to taxpayer during the term of the agreement sec_2 of the agreement goes on to provide that t he member hereby appoints the cooperative as its exclusive agent in the marketing of -----------b products this language is intended to make it clear that where a member is a member of both taxpayer and another b marketing_cooperative which is often the case the member’s b will be delivered and sold to taxpayer not the other cooperative while this language styles taxpayer as an agent of its members the member agreement is intended to effect a sale of their -----------b to taxpayer and it is treated in that manner by taxpayer and its members for tax and accounting purposes once b has been delivered to taxpayer it becomes the property of taxpayer and the risks and benefits_and_burdens_of_ownership pass to taxpayer taxpayer commingles the b with b of other members the processing and marketing of the b are under the exclusive control of taxpayer the relationship of the member and taxpayer is the relationship of a member of a cooperative and the cooperative not the relationship of principal and agent taxpayer’s members are located across the united_states and taxpayer has relationships with b handlers including other cooperatives located across the country who receive assist in testing and pay for taxpayer’s members’ ---------- b on taxpayer’s behalf the handlers pay taxpayer members the agreed taxpayer pay price for their b with funds supplied by taxpayer and dispose_of the b in accordance with taxpayer’s instructions taxpayer regards the handlers as its agents and treats the deliveries as sales by the member to taxpayer with respect to payment to members for ---------- b the membership agreement provides t he cooperative will pay the member for their ---------------------- b according to the rates and programs established by the b executive committee and the board_of directors for the member’s region each year before the beginning of the year taxpayer goes through a budgeting process for the upcoming year and establishes a pay program for the b pool the plr-121165-09 intent is to establish a fixed price which will be used by the b pool to make an advance to each member and nonmember patron at the time of delivery that will approximate budgeted net proceed for the year for the pool less a cushion taxpayer’s philosophy is to pay the maximum pay price to its members and nonmember patrons consistent with prudent business operation in spite of the volatility of commodity prices taxpayer is able to set the pay price for b a year in advance because many of its customers are willing to make long-term fixed price purchase commitments to taxpayer for the b and the b products taxpayer occasionally finds it necessary to adjust the pay price for a pool during the course of a year either up or down to reflect developments affecting the projected profitability of the pool however it seeks to limit the occasions when this is done for some pools like the b pool that include farmers located across the country taxpayer sets a base price on a national level and then pays regional premiums in an effort to fairly allocate the proceeds of the pool among members for this purpose taxpayer currently has divided the b pool into -------regions this pay price for the b pool and the regional premiums are established by taxpayer’s board_of directors all of whom are farmer members of taxpayer each region starts with the same base price that price is based upon the components of the b being delivered to that price is added a regional premium when a farmer delivers his or her b the b is weighed and tested the b components are measured and the price is determined based upon the component price adjustments up or down are made for other measures of quality the standards for those adjustments are set forth in the pay price schedules the same standards are used in all geographic regions in addition there is an adjustment to the pay price for months when b production is highest and lowest it is taxpayer’s intention that the announced pay price each year will remain in place for the entire year without change that way the return to be enjoyed by farmers is predictable and farmers can plan accordingly as a result of the approach taken to pooling all members in a region receive a uniform pay price for the b they deliver to taxpayer while the determination of the pay price for b by taxpayer does not follow the approach taken by cooperatives marketing -- ----------------- b taxpayer or the handlers making payments on taxpayer’s behalf follow the rules of the federal and ---------------b market orders and make semi-monthly payments to members all payments are in cash by check as is common in the b industry taxpayer treats its b pool and its other pools as closing at the end of each year in the member agreement each member agrees to be bound by both cooperative bylaws and this agreement sec_1 as described above the by-laws detail how taxpayer accounts for the net_earnings of each pool plr-121165-09 determined after deducting b checks and other crop payments and pays patronage_dividends after the close of each year the actual earnings_of the pool are determined after providing for dividends and reserves any remaining earnings are distributed on a patronage basis as described above for the b pool distributions are based upon hundredweights of b marketed through taxpayer without regard to region members of the c pool enter into a c pool member agreement this agreement is almost identical to the form of member agreement used in the b pool the c pool was founded in --------and is focused on the production of -------------- produced --------- c like the b pool the c pool is divided into -------regions - ----------------------------- ----------- - ---------------------- each region has its own pay price schedule the ----------------------c farmer pay price schedule explains taxpayer’s pay price principle the taxpayer producers have elected to have a stable pay price not connected to the conventional pay price the taxpayer producers through the c pool and the c executive committee have determined this pay structure because they feel it is fairest to all producers and reflective of the performance of the business the cooperative makes all efforts to meet the established budget base price however the price can be adjusted by the board_of directors and the c executive committee if the actual financial performance of the co-op requires it the schedule then specifies the amount_paid for c for certain kinds of c the price paid is the conventional market_value because these c must be sold in conventional markets members are paid in cash for their c on a semi-monthly basis members in each region are treated in the same manner after the close of the year the profitability of the pool is determined and accounted for in the same manner as for the b pool taxpayer’s other pools ---------------------------------------------------------- operate in much the same manner as the b pool and the c pool a pay price is determined prior to the beginning of each year for each of these pools in the same manner that the pay price is determined for the b pool and the c pool members and nonmember patrons are paid that price on a semi-monthly or monthly basis in cash by check after the close of the year the profitability of the pool is determined and accounted for in the same manner as for the b pool and c pool operating in the manner described above taxpayer made payments in excess of dollar_figure----------------to members and nonmember patrons during ------- in the form of b checks and crop payments for their ---------- b and crops plr-121165-09 taxpayer has treated b checks and crop payments as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not reported b checks and crop payments as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c it has reported patronage_dividends paid to members as a patronage_dividend paid in money and qualified written notices of allocation on schedule h line sec_3a and sec_3b of its form 1120-c because of this reporting b checks and crop payments have entered into the determination of taxpayer’s cost_of_goods_sold for tax purposes taxpayer values its inventories at year end at the lower_of_cost_or_market for financial statement and for tax purposes taxpayer has done a sec_199 computation in prior years in that computation it has it has not added-back b checks and crop payments taxpayer has not passed through any portion of its sec_199 deduction to members in prior years nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to their patrons that qualify as patronage_dividends or per-unit retain allocations provided those distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business plr-121165-09 done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions plr-121165-09 an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provide that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations define the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations taxpayer is an organization to which part i of subchapter_t applies it is engaged in plr-121165-09 the marketing of agricultural or horticultural products ie ---------- crops and ------------- products made from the ---------- crops of its members as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for sec_199 purposes sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed farmers marketing their ---------- b and other ---------- products through taxpayer are entitled to receive b checks and other crop payments during the course of each year in accordance with taxpayer’s pay price programs in addition provided that taxpayer is profitable and has net_earnings in excess of those required to pay dividends on its stock and to provide for reasonable reserves they are entitled to receive a patronage_dividend after year end taxpayer’s b checks and other crop payments meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the b checks and crop payments are made in cash by check so the paid in money requirement is met taxpayer’s b checks and crop payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s b checks and other crop payments are paid to farmer members pursuant to the act taxpayer’s articles of incorporation and bylaws and taxpayer’s membership agreement and pay price programs and thus the pursuant to an agreement requirement is met second taxpayer’s b checks and crop payments to a member are made with respect to products marketed for him namely the ---------- b c ---------------------------- -- -----------------------------------crops and --------delivered by the member for marketing by taxpayer third the amount of the b checks and crop payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable at the time the pay price programs are announced and the actual payments are made plr-121165-09 while projections or estimates of taxpayer’s net_earnings for the year may be made taxpayer’s actual net_earnings for the year are not known or determinable when taxpayer’s net_earnings are determined after the end of the year if taxpayer is sufficiently profitable farmer members are entitled to an additional distribution out of taxpayer net_earnings from business done with or for patrons as described above this additional distribution is determined based upon taxpayer’s net_earnings and is treated as a patronage_dividend not as a per-unit_retain_allocation thus taxpayer’s b checks and other crop payments meet all the requirements specified in subchapter_t of the code for per-unit retain allocations because all payments are in cash or by check they qualify as per-unit retain allocations paid in money taxpayer represents that it has not reported its b checks and other crop payments in the manner that pooling cooperatives normally do it has treated them as purchases not as per-unit retain allocations paid in money or certificates that does not mean that taxpayer should be treated as a nonpooling cooperative because of the manner in which taxpayer operates taxpayer does not need to rely on the presumption of sec_1382 of the code that the marketing of products under a pooling arrangement shall be treated as occurring during any of the taxable years in which the pool is open it is clear under sec_199 and sec_1_199-6 of the regulations that marketing cooperatives that pool can treat all of their grower payments other than the final patronage_dividend as per-unit retain allocations the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder for reasons described above taxpayer’s b checks and crop payments meet the definition of per-unit retain allocations paid in money thus taxpayer is entitled to disregard such payments in determining the amount of its sec_199 deduction based on the foregoing we rule as requested that taxpayer’s b checks and crop payments to members and nonmember patrons for their ---------- b and other ---------- crops constitute per-unit retain plr-121165-09 allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for such b checks and crop payments no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
